Citation Nr: 1041695	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-22 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for systemic multiple joint 
arthralgias.

2.  Entitlement to service connection for a right knee disorder, 
to include osteoarthritis and degenerative joint disease (DJD).

3.  Entitlement to service connection for a left knee disorder, 
to include osteoarthritis and DJD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to August 
1999, with 15 years of prior unverified active service and 2 
months of inactive service.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  A February 2006 rating decision, mailed to 
the Veteran in March 2006, denied his claim of entitlement to 
service connection for systemic multiple joint arthralgias.  A 
June 2006 rating decision denied the Veteran's claims of 
entitlement to service connection for right and left knee pain, 
claimed as osteoarthritis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claims.

As a preliminary matter, the Board notes that a service 
separation form, a DD-214, reflecting the Veteran's 15 years of 
active service prior to the service dated from October 1989 to 
August 1999, is not of record.  By the Veteran's statements, it 
appears that he served for 25 years in one continuous time 
period.  It also appears that all available service treatment 
records from his 25 years of service are associated with the 
claims file.  On remand, the AMC should attempt to verify the 
Veteran's prior active service.  

Also, the most recent treatment records associated with the 
claims file are those from the Pensacola Naval Hospital in 
Pensacola, Florida, dated in September 2005, notwithstanding 
record of the Veteran's VA examination and required testing, 
dated in May 2006 and June 2006.  There is no evidence that the 
Veteran has ceased treatment at the Pensacola Naval Hospital.  

Because VA is on notice that there are additional records that 
may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

At the time of the Veteran's May 2006 VA examination of his 
bilateral knees, the examiner reported that he saw no x-ray 
examination reports in the claims file demonstrating DJD of the 
knees.  He referred the Veteran for a current x-ray examination 
and noted that results of such revealed no knee abnormalities.  
The examiner reported that the only instance of in-service knee 
treatment involved an abrasion.  The examiner did not render a 
diagnosis related to the Veteran's bilateral knees.  

Review of the Veteran's service treatment records reveals that at 
the time of his service enlistment examination, dated in February 
1974, he reported that he had bursitis of the left knee one year 
prior.  Service treatment records dated in July 1985 indicate 
that he was treated for a right knee abrasion with cellulitis.  
At the time of his February 1994 Report of Medical History, he 
reported a history of swollen or painful joints.  The examiner 
noted that the Veteran had chronic, painful knees, with probable 
patellofemoral syndrome, and that such was not clinically 
disqualifying.  He also complained of left knee stiffness and was 
diagnosed with a Baker's cyst in August 1997.  At the time of the 
Veteran's March 1999 service separation examination, he presented 
with left knee crepitus with McMurray's sign.  The examiner 
reported that such was not clinically disqualifying.  The 
examiner noted chronic crepitus with edema of the left knee, 
without trauma.

After separation from service, records of the Pensacola Naval 
Hospital indicate that the Veteran was diagnosed with DJD of the 
bilateral knees in March 2004.  In December 2004, he underwent a 
nuclear bone scan that revealed non-specific asymmetrical 
activity at the left knee joint, reflecting degenerative changes.  
In January 2005, his physician noted the results of the recent 
bone scan and diagnosed the Veteran with osteoarthritis of the 
bilateral knees.  

Thus, it remains unclear to the Board if the Veteran indeed has a 
diagnosed bilateral knee disorder, including arthritis, either 
DJD or osteoarthritis, and if so, if such is related to his 
active service, specifically, his in-service knee complaints.  On 
this issue, the Board must ascertain whether his February 1974 
report of left knee bursitis one year prior to entry into service 
is clear and convincing evidence of a pre-existing left knee 
condition, and if so, whether such was aggravated beyond normal 
progression by active service.  

As to the Veteran's claim of entitlement to systemic multiple 
joint arthralgias, the Board notes that he has not yet been 
afforded a VA examination.  During service, the Veteran sought 
treatment for a number of issues regarding his joints, outside of 
his knee issues.  His service treatment records indicate that in 
December 1986, the Veteran twisted his right foot and was 
diagnosed with a sprain.   In February 1989, the Veteran 
complained of painful joints, and the examiner noted that such 
were not clinically disqualifying.  In April 1990, the Veteran 
sprained his right ankle and dislocated his right ring finger.  
In January 1997 he fractured his right fifth metacarpal of the 
foot.  In December 1998, the Veteran fractured his left middle 
finger.

After separation from service, records of the Pensacola Naval 
Hospital indicate that in November 2000, the Veteran complained 
of right foot pain.  In September 2001, he complained of myalgias 
and arthralgias, without detectable pathology.  In January 2002, 
he presented with bilateral hand pain of unclear etiology.  In 
June 2004, he complained of right foot pain, and the physician 
noted that such may be possible inflammation or arthritis.  X-ray 
examination in June 2004 was silent for right foot arthritis.  In 
July 2004, he presented with systemic arthralgias, without 
evidence of inflammation.  In September 2004, a physician 
reported that the Veteran presented with a kind of generalized 
arthritis, without inflammation or tenosynovitis, and opined that 
such may be early osteoarthritis.  In December 2004, the Veteran 
complained of constant stiffness, aching, and nagging of all 
joints, with the exception of his hips.  In January 2005, 
subsequent to a motor vehicle accident, the Veteran complained of 
right foot tingling.  
Thus, it remains unclear to the Board if the Veteran's systemic 
multiple joint arthralgias are related to his active service, 
specifically, his in-service joint complaints and injuries.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the Veteran's service personnel 
records, specifically to include his 
service separation form, his DD-214, 
representing any unverified service prior 
to his active service dated from October 
1989 to August 1999.  Any and all 
responses, including negative responses, 
must be associated with the claims file.

2.  Obtain and associate with the claims 
file the Veteran's treatment records from 
the Pensacola Naval Hospital in Pensacola, 
Florida, dated from September 2005 to the 
present.  Any and all responses, including 
negative responses, must be associated 
with the claims file.

3.  After obtaining and associating the 
above-referenced treatment records with 
the claims file, schedule the Veteran for 
a VA examination with a physician to 
determine the appropriate diagnoses 
related to each knee.  The examiner must 
review the results of the December 2004 
nuclear bone scan, as well as treatment 
records diagnosing the Veteran with DJD 
and osteoarthritis of the bilateral knees.  
If the examiner concludes that the current 
appropriate diagnoses related to each knee 
do not include DJD or osteoarthritis, he 
or she must reconcile their opinion with 
the previous diagnoses of record.  The 
examiner must opine as to whether it is at 
least as likely as not (at least a 50 
percent probability) that the Veteran's 
right and left knee disorders, to include 
consideration of DJD and osteoarthritis, 
if appropriate, were incurred in service, 
or are otherwise related to service, 
specifically, his in-service right knee 
abrasion and cellulitis, chronic painful 
knees with probable patellofemoral 
syndrome, left knee Baker's cyst, and left 
knee with chronic crepitus, edema, and 
McMurray's sign.  

Also, the examiner must respond to the 
following: 

(a) Is there clear and convincing 
evidence that the Veteran's report of left 
knee bursitis one year prior to his entry 
into service in February 1974 represents a 
pre-existing left knee condition?  

(b) If so, did any pre-existing left knee 
condition undergo an increase in the 
underlying pathology beyond that of the 
natural progression of the disease during 
active service, i.e., was aggravated 
during service?

(c) If not, is the medical evidence 
supporting such conclusion clear and 
unmistakable?

4.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his systemic multiple joint arthralgias.  
The examiner must opine as to whether it 
is at least as likely as not (at least 
a 50 percent probability) that the 
Veteran's systemic multiple joint 
arthralgias were incurred in service, or 
are otherwise related to service, 
specifically, his in-service painful 
joints, fractured left middle finger, 
dislocated right ring finger, fractured 
right fifth metacarpal of the foot, 
sprained right ankle, and twisted right 
foot.

The claims file should be made available 
to the examiners for review in conjunction 
with the opinions and examinations, and 
the examiners should note such review.  
All required tests, including x-ray 
examinations, should be conducted.  A 
complete rationale should be provided for 
all opinions given.  The opinions should 
be based on examination findings, 
historical records, and medical 
principles.  The examiners must fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to any scheduled 
examination.

5.  Subsequent to the VA examinations, 
review the examination reports to ensure 
that they are in complete compliance with 
the directives of this remand.  If they 
are deficient in any manner, corrective 
procedures must be implemented. 

6.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claims of 
entitlement to service connection for 
systemic multiple joint arthralgias, and 
right and left knee disorders, to include 
osteoarthritis and DJD, considering any 
additional evidence added to the record.  
If any action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending any requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).













(CONTINUED ON THE NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


